Citation Nr: 1213751	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  05-21 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include as secondary to post-traumatic stress disorder.

2.  Entitlement to service connection for hypertension, to include as secondary to post-traumatic stress disorder.

3.  Entitlement to service connection for diverticulosis, diverticulitis, and irritable bowel condition, to include as secondary to post-traumatic stress disorder.

4.  Entitlement to service connection for gastroesophageal reflux disorder and hiatal hernia, to include as secondary to post-traumatic stress disorder.

5.  Entitlement to service connection for a disability manifested by shaking and jerking of the lower extremities, to include as secondary to post-traumatic stress disorder or as due to in-service exposure to herbicides.

6.  Entitlement to service connection for a back disorder.

7.  Entitlement to service connection for aches and pain in the entire body, to include as secondary to posttraumatic stress disorder.

8.  Entitlement to service connection for bilateral arm pain.

9.  Entitlement to service connection for bilateral shoulder pain.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2005 and March 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In January 2008, the Board issued a decision which, in pertinent part, denied service connection for a disability manifested by shaking and jerking of the lower extremities, to including as due to inservice exposure to herbicides.  Thereafter, the Veteran appealed the Board's January 2008 decision on this issue to the United States Court of Appeals for Veterans Claims (Court).   

The January 2008 Board decision remanded for additional development the issues of service connection for erectile dysfunction; hypertension; diverticulitis, diverticulosis, and irritable bowel condition; and gastroesophageal reflux disorder (GERD) and hiatal hernia.  In April 2009, the Board issued a decision which denied these claims.  Thereafter, the Veteran appealed the Board's April 2009 decision to the Court.  In November 2009, based on a Joint Motion for Remand (Joint Motion), the Court issued an Order remanding these issues for compliance with the Joint Motion. 

In January 2010, the Court issued a memorandum decision which, vacated the portion of Board's January 2008 decision that denied service connection for a disability manifested by shaking and jerking of the lower extremities, and remanded this issue back to the Board for additional proceedings consistent with the Court's decision.  

In December 2010, the Board vacated the April 2009 decision that denied the claims of entitlement to service connection for erectile dysfunction; hypertension; diverticulitis, diverticulosis, and irritable bowel condition; and GERD and hiatal hernia, and remanded these issues, as well as the issue of entitlement to service connection for a disability manifested by shaking and jerking of the lower extremities for further development.

The issues of entitlement to service connection for a disability manifested by shaking and jerking of the lower extremities, to include as secondary to post-traumatic stress disorder or as due to in-service exposure to herbicides, and entitlement to service connection for a back disorder are addressed in the Remand portion of the decision below and are remanded to the RO.


FINDINGS OF FACT

1.  The competent evidence of record does not show erectile dysfunction related to active service or to a service-connected disability.

2.  The competent evidence of record does not show hypertension related to active service or to a service-connected disability.

3.  The evidence of record does not show diverticulosis, diverticulitis, or irritable bowel condition related to active service or to a service-connected disability.

4.  The evidence of record does not show GERD or hiatal hernia related to active service or to a service-connected disability.

5.  The evidence of record does not show a current diagnosis for a disorder resulting in aches and pain in the entire body.

6.  The evidence does not show a current diagnosis for a disorder resulting in bilateral arm pain.

7.  The evidence of record does not show a disorder resulting bilateral shoulder pain related to active service.


CONCLUSIONS OF LAW

1.  Erectile dysfunction was not incurred in, or aggravated by, active military service, nor is it proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011); 38 C.F.R. § 3.310 (2006).

2.  Hypertension was not incurred in, or aggravated by, active military service, may not be presumed to have been incurred in service, nor is it proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011); 38 C.F.R. § 3.310 (2006).

3.  Diverticulitis, diverticulosis, and irritable bowel disorders were not incurred in, or aggravated by, active military service, nor are they proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011); 38 C.F.R. § 3.310 (2006).

4.  GERD and hiatal hernia were not incurred in, or aggravated by, active military service, nor are they proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011); 38 C.F.R. § 3.310 (2006).

5.  Aches and pain in the entire body was not incurred in or aggravated by active service, nor is it proximately due to or the result of a service-connected disability.  38 U.S.C.A. § 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011); 38 C.F.R. § 3.310 (2006). 

6.  Bilateral arm pain was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

7.  Bilateral shoulder pain was not incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The RO's November 2004 and February 2011 letters advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the RO's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of notice followed by readjudication of the claim by the RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant statutory and regulatory notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

The RO's February 2011 letter provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  Accordingly, with this letter, the RO effectively satisfied the remaining notice requirements with respect to the issues on appeal.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, including the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment and personnel records, as well as his identified VA and private medical treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, VA has provided the Veteran with VA examinations to determine the etiology of the conditions claimed on appeal.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Pursuant to the Board's December 2010 remand, the Veteran was afforded another VA examination in February 2011 in conjunction with the Veterans' claims of service connection for erectile dysfunction; hypertension; diverticulosis, diverticulitis or irritable bowel syndrome; and GERD or hiatal hernia.  The Board finds that this VA examination was adequate for VA purposes as it was based on a thorough review of the claims file, clinical examination of the Veteran and consideration of his lay statements.  The examiner provided a written conclusion supported by a well -reasoned rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Under these circumstances, the Board finds that there has been substantial compliance with its October 2010 remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection for certain chronic diseases, including hypertension, will be presumed if they are manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Generally, in order to establish service connection for the claimed disorders, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by a service connected disability or (b) aggravated by a service connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995) (en banc).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  38 C.F.R. § 3.310 (2011).  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the previous version of 38 C.F.R. § 3.310 prior to October 10, 2006, which is more favorable to the Veteran because it does not require the establishment of a baseline before an award of service connection may be made.

The Veteran filed his present claim seeking service connection for erectile dysfunction, hypertension, diverticulitis and irritable bowel condition, and GERD and hiatal hernia, including as secondary to service-connected post-traumatic stress disorder (PTSD), in October 2004.  Service connection has been established for PTSD, rated 70 percent disabling, and tinnitus, rated 10 percent disabling since March 2004.

A.  Erectile Dysfunction

A review of service treatment records, to include the Veteran's November 1967 separation examination, is completely silent as to any complaints or diagnoses of erectile dysfunction.

After separation from service, a February 2002 private treatment report noted an assessment of erectile dysfunction.

At a December 2004 VA general medical examination, the Veteran reported a history of erectile dysfunction for the past three to five years.  It was noted that the Veteran's erectile dysfunction responded to Viagra.  After reviewing the claims file and examining the Veteran, the examiner opined that the Veteran' erectile dysfunction was not related to his PTSD.  In support of this opinion, the examiner stated that the Veteran had a number of likely etiologies for erectile dysfunction, to include hypertension, hyperlipidemia, and drinking alcohol.  The examiner further stated that any or all of the aforementioned disorders could cause erectile dysfunction as could the aging process in a male and that these disorders were more likely the cause of the Veteran's erectile dysfunction.

A March 2008 VA examination was conducted.  The Veteran reported that erectile dysfunction began about 8 to 10 years previously and that he used Viagra intermittently, which helped.  The VA examiner, following a physical examination of the Veteran and review of his claims file, opined that the Veteran's erectile dysfunction was not caused or aggravated by his service-connected PTSD.  In support of this conclusion, the VA examiner stated that there was no documentation in the pertinent literature that specifically stated that PTSD caused mechanical inabilities to obtain an erection.  The VA examiner also noted that the Veteran took a number of medications for his blood pressure and also had other medical comorbidities, and that these were likely the cause of his erectile dysfunction.  Finally, the VA examiner noted that he could not determine any aggravation issues, as there were no mechanical issues with an ability to obtain an erection.

The Veteran underwent another VA examination in February 2011.  The Veteran described a complete inability to achieve and maintain an erection capable of successful intercourse.  He reported a history of erectile dysfunction, which had been present for the previous 6 to 10 years.  He stated that he had been prescribed medication for this disorder in the past, which provided no benefit.  The examiner noted that the most likely etiology was vascular disease.  The VA examiner, following a physical examination of the Veteran and review of his claims file, opined that the Veteran's erectile dysfunction was not caused by or aggravated by his service-connected PTSD.  In support of this opinion, the examiner noted that medical literature was silent regarding any evidence that PTSD can serve as a direct cause or etiologic agent for the development of erectile dysfunction.  The examiner stated that although stress can potentially cause sexual dysfunction, such as alterations in libido, more likely, the Veteran's erectile dysfunction represents a physiologic condition that is independent of his PTSD symptomatology.

After reviewing the Veteran's claims file, the Board finds no evidence of erectile dysfunction having been incurred or aggravated during his active duty military service.  His service treatment records are negative for this disorder, and post treatment reports are silent as to this disorder until 2002, over 33 years after his discharge from military service.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  In fact, the Veteran has consistently reported that his erectile dysfunction had its onset around the year 2000.  

Moreover, there is no medical evidence of record linking the Veteran's current erectile dysfunction to his active military service or to his service-connected disabilities.  All medical opinions of record are negative as to any relationship of the Veteran's erectile dysfunction to his service-connected PTSD.

Specifically, the December 2004 VA examiner opined that he Veteran' erectile dysfunction was not related to his PTSD.  In support of this opinion, the examiner stated that the Veteran had a number of likely etiologies for erectile dysfunction, to include hypertension, hyperlipidemia, and drinking alcohol.  

In addition, the March 2008 VA examiner opined that the Veteran's erectile dysfunction was not caused or aggravated by his service-connected PTSD.  In support of this conclusion, the VA examiner stated that there was no documentation in the pertinent literature that specifically stated that PTSD caused mechanical inabilities to obtain an erection.  The VA examiner also noted that the Veteran took a number of medications for his blood pressure and also had other medical comorbidities, and that these were likely the cause of his erectile dysfunction.  The March 2008 VA examination was found inadequate in part because of the examiner's statement that the Veteran did not have mechanical issues with an ability to obtain an erection, and because the examiner stated that aggravation issues was not determinable.  However, the Board finds that the examiner's opinion as to the etiology of the Veteran's erectile dysfunction retains probative value.  This is so because it was rather clear from the context that the March 2008 VA examiner made such a statement because the Veteran, at that time, retained the ability to obtain an erection on Viagra.  

On the most recent VA examination in February 2011, the Veteran described a complete inability to achieve and maintain erection capable of successful intercourse.  However, the February 2011 VA examiner agreed to the March 2008 VA examiner's opinion that the most likely etiology of the Veteran's erectile dysfunction was other medical comorbidities, namely, vascular disease.  The February 2011 VA examiner also opined that the Veteran's erectile dysfunction was not caused by or aggravated by his service-connected PTSD, because the medical literature is silent regarding any evidence that PTSD can serve as a direct cause or etiologic agent for the development of erectile dysfunction.  The examiner further stated that although stress can potentially cause sexual dysfunction, such as alterations in libido, more likely, the Veteran's erectile dysfunction represent a physiologic condition that is independent of his PTSD symptomatology.

The Board has considered the medical article submitted by the Veteran, regarding the potential relationship between PTSD and sexual problems.  However, while this study suggests that PTSD may be a risk factor for sexual problems, it does not specifically address the Veteran's situation or provide a medical opinion based on the evidence of record.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998) (holding that a medical article or treatise can provide support for a claim, but must be combined with an opinion of a medical professional and be reflective of the specific facts of a case as opposed to a discussion of generic relationships); Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (finding that generic medical literature which does not apply medical principles regarding causation or etiology to the facts of an individual case does not provide competent evidence to establish a nexus between current disability and military service).  As such, the Board accords greater probative value to the VA medical opinions of record than to the article submitted in support of the Veteran's claim.

In certain circumstances, lay evidence may also be competent to establish a medical diagnosis or medical etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); but see Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  The Veteran's statements that he experiences erectile dysfunction is competent evidence of such a disorder.  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  However, in this case, statements as to whether the Veteran's PTSD led to his current erectile dysfunction relate to an etiological question, which is a complex medical question that does not lie within the range of common experience or common knowledge, but requires special experience or special knowledge.  See Jandreau, 492 F.3d at 1377 (explaining that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The evidence of record does not demonstrate otherwise that the Veteran possesses the ability, knowledge, or experience to provide a competent etiological opinion that his current erectile dysfunction was the result of his PTSD.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Therefore, the Veteran's lay statements are not competent in this regard.  Here, the only competent evidence as to whether the Veteran's erectile dysfunction is related to his military service or to a service connected disorder, has been provided by the VA medical opinions of record during the current appeal and the Board attaches greater probative weight to these opinions than to the Veteran's statements.  As such, the Board finds that the weight of the evidence is against a finding that the Veteran's erectile dysfunction is due to or the result of his service-connected PTSD.

In the absence of medical evidence that the Veteran's current erectile dysfunction is related to his active military service or was caused or aggravated by a service-connected disability, the preponderance of the evidence is against the Veteran's claim for service connection for erectile dysfunction.  As such, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Hypertension

According to VA's SCHEDULE FOR RATING DISABILITIES, the term hypertension means that the diastolic blood pressure is predominantly 90 millimeters (mm.) or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  38 C.F.R. § 4.104, Diagnostic Code 7101 Note (1) (2011).

A review of his service treatment records is completely silent as to any complaints, findings, or diagnoses of hypertension.  On the November 1967 separation examination, the Veteran's blood pressure was listed as 134/86.

Private treatment records dated from November 1982 to February 2002 reflect that hypertension had been diagnosed, for which the Veteran had been prescribed medication.

In a May 2004 VA treatment report, the Veteran reported a history of hypertension for 18 years.  At his December 2004 VA general medical examination, the Veteran stated that hypertension was diagnosed 25 to 30 years ago and that he had been prescribed medication since that time.  The examiner stated that the Veteran's hypertension was essential hypertension and as such, was not caused by or a result of his PTSD.  The examiner explained that literature did not support that PTSD or psychiatric disorder caused physiologic changes to cause essential hypertension.  

On the March 2008 VA hypertension examination, the Veteran reported that his hypertension had been present for about 30 years.  The VA examiner opined that the Veteran's hypertension was "less likely as not caused by or a result of his service-connected PTSD."  In support of this opinion, the VA examiner noted that there was no documentation in the current medical literature that PTSD specifically caused hypertension.  The examiner further noted that most cases of hypertension were essential in nature, which meant they were going to happen regardless of whether someone was in the military or not.  The VA examiner also stated that no determination could be made as to whether the Veteran's PTSD aggravated his hypertension.

The Veteran was afforded a new VA examination in February 2011.  He reported that he had been treated for hypertension since the initial diagnosis in the 1960s.  It was noted that the Veteran had no known history of coronary artery disease, peripheral vascular disease, cerebrovascular disease, renal disease, or any other evidence of endorgan damage due to elevated blood pressure.  The VA examiner stated that hypertension was classified as either essential hypertension, or secondary hypertension and that essential hypertension had not been related to anxiety and neurosis.  The examiner further stated that while stress could transiently elevate blood pressure in all individuals and this was a normal physiologic response to catecholamine release, such temporary elevation did not cause hypertension, nor did it permanently aggravate essential hypertension in a predictable, measurable, or permanent manner.  It was noted that essential hypertension has no clear-cut etiology, the pathogenesis of its development was poorly understood, and essential hypertension was a primary disorder and not secondary to or due to any other factor.  The examiner noted that, on the other hand, while secondary hypertension was the result of an underlying condition or factor resulting in persistently elevated blood pressures, review of medical literature and resources did not identify anxiety, depression or PTSD as a cause of secondary hypertension.

After reviewing the Veteran's claims file, the evidence of record does not support the Veteran's claim of service connection for hypertension on a direct basis.  The Veteran's service treatment records are negative for hypertension, and there is no competent evidence that this disorder was incurred in or aggravated by his military service.  In making this determination, the Veteran was first diagnosed with hypertension in November 1982, over 14 years after his discharge from the service.  See Mense, 1 Vet. App. at 356.  Moreover, there is no medical evidence of record linking the Veteran's current hypertension to his active military service.  In this regard, the Board observes that the Veteran reported on the February 2011 VA examination that his initial diagnosis of hypertension was in the 1960s.  While the Veteran is competent to report as to the factual matters of which he has personal knowledge, his other statements of record as to the exact onset of hypertension are not consistent with this most recent statement.  Thus, Veteran's statements that he developed hypertension in the 1960s are inconsistent with his other statements, and because interest likely plays a role in the Veteran's statements, the Board does not find the Veteran's statements regarding the onset of hypertension in the 1960s as credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (noting that the Board is obligated to determine the credibility of lay statements); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that credibility may be impeached by a showing of inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Furthermore, the competent evidence of record does not show that the Veteran's current hypertension was caused or aggravated by his service-connected PTSD.  Specifically, the December 2004 VA examiner opined that the Veteran's hypertension was essential hypertension and as such was not caused by or a result of his PTSD.  The examiner noted that literature did not support that PTSD or psychiatric disorder caused physiologic changes to cause essential hypertension.

Additionally, the VA examiner in March 2008 opined that the Veteran's hypertension was "less likely as not caused by or a result of his service-connected PTSD."  In support of this opinion, the VA examiner noted that there was no documentation in the current medical literature stating that PTSD specifically caused hypertension.  The examiner further noted that most cases of hypertension were essential in nature, which means that they naturally occurred regardless of whether the Veteran served in the military or not.  The March 2008 VA examination was found inadequate in part because it failed to specifically indicate that the Veteran had essential hypertension and because the examiner stated that an aggravation issue was not determinable.  However, reviewing the record as a whole, it was previously indicated by the December 2004 VA examiner that the Veteran's hypertension was essential hypertension.  Furthermore, on the February 2011 VA examination, the VA examiner noted that hypertension was classified as either essential hypertension or secondary hypertension.  The February 2011 VA examiner stated that while secondary hypertension was the result of another underlying disorder resulting in persistently elevated blood pressure, review of medical literature and resources did not identify PTSD as a cause of secondary hypertension.  Therefore, even if the Veteran's hypertension was secondary hypertension, this VA examiner opined that there was no causal relationship between the Veteran's hypertension and his service-connected PTSD.  As to the question of aggravation, the February 2011 VA examiner found that while stress can transiently elevate blood pressure in all individuals, this was a normal physiologic response to catecholamine release and such temporary elevation did not cause the underlying disorder of hypertension, nor did it permanently aggravate hypertension.  

The Veteran submitted an abstract of an online medical article, which stated that cardiovascular risk factors and cardiovascular disease are more common among individuals with PTSD.  However, this medical article only discusses generic relationships and is not combined with a medical opinion reflective of the specific facts of the Veteran's case.  See Sacks, 11 Vet. App. at 316-17; Libertine, 9 Vet. App. at 523.  As such, the Board accords far greater probative value to the VA medical opinions of record, which were based on the review of the Veteran's claims file, clinical examination of the Veteran, and consideration of his reported history.

The Board considered the Veteran's contention that his hypertension was caused or aggravated by his service-connected PTSD; however, the Board finds that his statements as to the relationship of the Veteran's current hypertension to PTSD are not competent evidence to establish service connection for hypertension.  In this case, the Veteran's statements regarding hypertension relate to an etiological question as to an internal, not directly observable disease.  Compare Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (indicating that unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  The question at issue is a complex medical question that does not lie within the range of common experience or common knowledge, but requires special experience or special knowledge.  See Jandreau, 492 F.3d at 1377; see also Espiritu, 2 Vet. App. at 495; Grottveit, 5 Vet. App. at 93.  Therefore, the Veteran's lay statements are not competent in this regard.  Competent evidence has been provided by the VA medical opinions of record during the current appeal and the Board attaches greater probative weight to these opinions than to the Veteran's statements as to etiology.  As such, the Board finds that the weight of the evidence is against a finding that the Veteran's hypertension is due to or the result of his service-connected PTSD.

In the absence of competent evidence that hypertension is related to the Veteran's military service or was caused or aggravated by a service-connected disability, the preponderance of the evidence is against the Veteran's claim for service connection for hypertension.  As such, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 56.


C.  Diverticulitis, Diverticulosis, and Irritable Bowel Disorder

The Veteran's service treatment records, to include the service discharge examination, are completely silent as to any complaints, treatment, or diagnoses of diverticulitis, diverticulosis, or an irritable bowel disorders.

A December 2003 treatment report noted findings of hemoccult positive stools.  A follow-up barium enema, performed in December 2003, revealed an impression of sigmoid diverticulosis, which was also diagnosed in a January 2004 flexible sigmoidoscopy report.

At the December 2004 VA examination, the Veteran described symptoms that primarily consisted of diarrhea, with alternating constipation, and had been ongoing since his time in Vietnam.  The examiner noted that the Veteran experienced the symptomatology during the daytime and that he often experienced the symptoms in the absence of any PTSD symptoms.  The diagnoses included symptomatology consistent with irritable bowel syndrome and a history of objectively-diagnosed diverticulosis /diverticulitis.  The examiner found that that the Veteran's irritable bowel syndrome was "at least as likely as not" due to his gastrointestinal disorder.  The examiner further opined that the Veteran's GERD was "less likely than not" due to the Veteran's gastrointestinal disorder, and that it was "less likely as not" that PTSD caused his irritable bowel syndrome or GERD.

The VA examiner in March 2008 opined that the Veteran's diverticulosis or irritable bowel syndrome was not shown to have been caused or aggravated by his service-connected PTSD.  In support of this opinion, the VA examiner noted that PTSD did not specifically cause diverticulosis or irritable bowel conditions.  In this regard, it was noted that there is no documentation in the literature to support this nexus.  The VA examiner further noted that the Veteran continued to get daily diarrhea with once-a-month constipation, regardless of his mental status.  It was noted that the specific criteria for a diagnosis of irritable bowel syndrome was not met.  With regard to diverticulosis, the examiner stated that the cause of diverticulosis was essentially unknown; however, in most cases, there are no symptoms whatsoever.  The Veteran reported that he had no symptomatology with his diverticulosis.  

In support of his claim, the Veteran submitted an internet article indicating that, "[m]any doctors believe that a person with painful diverticular disease actually has both diverticulosis and irritable bowel syndrome."

On the February 2011 VA examination, the Veteran reported that he underwent a colonoscopy approximately 3 to 5 years previously and that he was told that there was evidence of diverticulosis.  He described symptoms of loose stools occurring four days a week, with occasional constipation.  He stated that symptoms of loose stools were present for the past 20 years.  The examiner noted that the Veteran was reporting symptoms consistent with irritable bowel syndrome and that he reported overall, his gastrointestinal symptoms had been present for the past 20 years.  The examiner also noted that the Veteran denied any precipitating factors to any of his gastrointestinal symptoms as previously described.  The examiner opined that the Veteran's diverticulosis, diverticulitis, and irritable bowel syndrome were "less likely as not" caused by or aggravated by service-connected PTSD.  In support of this opinion, the VA examiner noted that although stress can cause transient increased in stomach hyperactivity and intestinal dysmotolity, there is no medical evidence to support that the Veteran's claimed irritable bowel syndrome was due to, or permanently aggravated by, his PTSD, as the Veteran described that his irritable bowel syndrome-like symptoms occurred independent of any PTSD symptomatology.  The examiner further noted that there was no medical evidence to support that intestinal diverticulae in any way are formed or aggravated by PTSD as intestinal diverticular disease resulted from an anatomical etiology or defect.

After reviewing the Veteran's claims file, the Board finds that there is no evidence of diverticulitis, diverticulosis, or an irritable bowel condition having been incurred or aggravated during his active duty military service.  His service treatment records are completely silent as to any of these disorders.  Thereafter, post service treatment records do not show any treatment for any of these disorders until December 2003, over 35 years after the Veteran's discharge from service.  See Mense, 1 Vet. App. at 356.  While on the December 2004 VA examination, the Veteran reported that his GI symptoms of diarrhea with alternating constipation had been present since his time in service, he reported on the February 2011 VA examination that the onset of his overall GI symptoms was 20 years ago, which is approximately 24 years post service.  While the Veteran is competent to testify to the observable symptoms of diarrhea or constipation, the Board finds that his statements regarding the onset of these symptoms in service lacks credibility as the exact onset of GI symptoms reported by the Veteran are inconsistent throughout the record.  See Caluza, 7 Vet. App. at 511.

Furthermore, while a diagnosis of diverticulitis, diverticulosis, and irritable bowel syndrome have been shown by the evidence of record, there is no competent evidence indicating that these disorders were caused or aggravated by the Veteran's service-connected PTSD.  The VA examiner in March 2008 opined that the Veteran's diverticulosis and irritable bowel syndrome were not shown to have been caused or aggravated by his service-connected PTSD.  In support of this opinion, the VA examiner stated that PTSD did not specifically cause diverticulosis or irritable bowel disorders.  The VA examiner further noted that the Veteran continued to get daily diarrhea with monthly constipation, regardless of his mental status.  This examination was found inadequate in part, because the VA examiner failed to explain why the Veteran had no symptomatology with his diverticulosis despite the presence of his symptoms of diarrhea and constipation, and because the examiner state that aggravation issues was not determinable.  Nonetheless, the Board finds that the March 2008 VA examiner's finding that the Veteran's GI symptoms occurred independent of his mental status is valid.  Furthermore, the February 2011 VA examiner also opined that the Veteran's diverticulosis, diverticulitis, and irritable bowel syndrome were "less likely as not" caused by or aggravated by service-connected PTSD.  In support of this opinion, the VA examiner noted that although stress can cause transient increased in stomach hyperactivity and intestinal dysmotolity, there was no medical evidence to support that the Veteran's claimed irritable bowel syndrome was due to, or permanently aggravated by, his PTSD as he described that his irritable bowel syndrome-like symptoms occurred independent of any PTSD symptomatology.  The examiner further noted that there was no medical evidence to support that intestinal diverticulae were in any way formed or aggravated by PTSD, as intestinal diverticular disease resulted from an anatomical etiology or defect.  Thus, all competent opinions of record concerning a relationship between the Veteran's current diverticulitis, diverticulosis, and irritable bowel syndrome and his service-connected PTSD are in the negative.

The Veteran also submitted an online medical article regarding the relationship between PTSD and poor health, to include gastrointestinal problems.  However, this article specifically stated that existing research has not been able to determine conclusively that PTSD causes poor health; thus, caution is warranted in making a causal interpretation of what is presented in the article.  Moreover, this medical article only discusses generic relationships and is not combined with a medical opinion reflective of the specific facts of the Veteran's case.  See Sacks, 11 Vet. App. at 316-17; Libertine, 9 Vet. App. at 523.  As such, the Board accords far greater probative value to the VA medical opinions of record, which were based on the review of the Veteran's claims file, clinical examination of the Veteran and consideration of his reported history.

The Veteran's statements that his PTSD led to his current diverticulitis, diverticulosis, and irritable bowel syndrome relate to a complex medical question of etiology, which is not capable of direct observation and does not lie within the range of common experience or common knowledge.  See Jandreau, 492 F.3d at 1377; Espiritu, 2 Vet. App. at 495.  Therefore, the Veteran's lay statements are not competent in this regard.  Again, competent evidence has been provided by the VA medical opinions of record and the Board attaches greater probative weight to these opinions than to the Veteran's statements on the question of whether the Veteran's diverticulitis, diverticulosis, and irritable bowel syndrome is caused or aggravated by PTSD.

In the absence of medical evidence that diverticulitis, diverticulosis, and irritable bowel syndrome are related to his military service or were caused or aggravated by a service-connected disability, the preponderance of the evidence is against the Veteran's claim for service connection these disorders.  As such, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 56.

D.  GERD and Hiatal Hernia

Service treatment records, to include the service discharge examination, are completely silent as to any complaints, treatment, or diagnoses of GERD or hiatal hernia.  

On the December 2004 VA examination, the Veteran reported a history of GERD-type symptoms for the past ten years.  He stated that many times he experienced symptoms of acid reflux at night when he had symptoms of PTSD that awakened him from sleep.  The VA examiner stated that as the Veteran reported the symptomatology consistent with GERD having begun only 10 years previously, and it was not related to a service-connected disorder.

The March 2008 VA examiner opined that the Veteran's GERD and hiatal hernia was not caused or aggravated by his PTSD.  In support of this opinion, the VA examiner indicated that there was no documentation in the literature that specifically stated PTSD caused hiatal hernia or reflux disease.  The VA examiner further stated that any permanent aggravation of these disorders due to PTSD could not be determined.  Specifically, the VA examiner noted that with regard to the specific precipitating factors causing the reported regurgitation twice a month, the Veteran stated that it occurred on its own, usually due to a heavy meal or possibly gravies.  It was noted that the Veteran denied nausea or vomiting.  

The Veteran was afforded another VA examination in February 2011.  The Veteran reported heartburn/pyrosis and regurgitation symptoms occurring 2 to 3 times a week, especially at night.  He denied nausea or any history of abdominal or GI surgeries with regard to this condition.  The VA examiner opined that the Veteran's GERD and hiatal hernia were not caused by or aggravated by his service-connected PTSD.  In support of this opinion, the examiner noted that the medical literature was silent regarding any evidence that PTSD, a mental disorder, could serve as a causative or etiologic agent for the development of GERD.  The examiner stated that although stress can cause transient increase in stomach hyperacidity, the Veteran's GERD was not due to, or permanently aggravated by his PTSD, as he described his GERD symptoms could occur independent of any PTSD symptomatology.  The examiner therefore concluded that most likely, the Veteran's heartburn/pyrosis would have occurred, progressed, and responded to treatment as it had, independent of a diagnosis of PTSD.  With regard to hiatal hernia, the VA examiner stated that there was no medical evidence to support that hiatal hernia was in any way due to or aggravated by PTSD, as it was an anatomical defect.

After reviewing the Veteran's claims file, the Board finds that there is no evidence of GERD or hiatal hernia having been incurred or aggravated during his active duty military service.  His service treatment records are completely silent as to any complaints, treatment, or diagnoses of GERD or hiatal hernia.  The first evidence of record noting complaints of or treatment for GERD or hiatal hernia was not shown for over three decades after the Veteran's discharge from the service.  See Mense, 1 Vet. App. at 356.  On his December 2004 VA examination, the Veteran reported a history of GERD-type symptoms for the past ten years, which is approximately 27 years post service.

Moreover, while a diagnosis of GERD and hiatal hernia has been shown by the evidence of record, there is no competent evidence indicating that either condition was caused or aggravated by the Veteran's service-connected PTSD.  

The March 2008 VA examiner opined that the Veteran's GERD and hiatal hernia was not caused or aggravated by his PTSD.  In support of this opinion, the VA examiner indicated that there was no documentation in the literature that specifically stated PTSD caused hiatal hernia or reflux disease.  

The February 2011 VA examiner also opined that the Veteran's GERD and hiatal hernia were not caused by or aggravated by his service-connected PTSD.  In support of this opinion, it was again noted that medical literature was silent regarding any evidence that PTSD, a mental disorder, could serve as a causative or etiologic agent for the development of GERD.  The examiner further stated that although stress could cause transient increased in stomach hyperacidity, the Veteran's GERD was not due to, or permanently aggravated by his PTSD as he described his GERD symptoms occurring independent of any PTSD symptomatology.  With regard to hiatal hernia, the VA examiner noted that there was no medical evidence to support that hiatal hernia was in any way due to or aggravated by PTSD, as it was an anatomical defect.  

The Veteran's contention that his PTSD led to his current GERD or hiatal hernia relates to a complex medical question of etiology, which is not capable of direct observation and does not lie within the range of common experience or common knowledge.  See Jandreau, 492 F.3d at 1377; Espiritu, 2 Vet. App. at 495.  Therefore, the Veteran's lay statements are not competent in this regard.

In the absence of medical evidence that GERD or hiatal hernia is related to the Veteran's military service or was caused or aggravated by a service-connected disability, the preponderance of the evidence is against the Veteran's claim for service connection for GERD and hiatal hernia.  As such, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 56.

E. Aches and Pain in the Entire Body and Bilateral Arm Pain

Service treatment records, to include the service discharge examination, are negative for any specific complaints, treatment, or diagnoses for a disorder that resulted in aches and pain of the entire body or bilateral arm pain.

The Veteran filed his claim of service connection for aches and pain in the entire body in December 2010.  The Veteran stated that body muscle pain worsened in conjunction with the shaking and jerking of his lower extremities.  In February 2011, the Veteran reported that he had pain in the arms.

On the February 2011 VA examination, the Veteran stated that over the last number of years, he had shoulder and neck pain, for which he received physical therapy.  The VA examiner noted that a review of the Veteran's records did not indicate any evidence of fibromyalgia.  The examiner further noted that there was no specific diagnosis of aches and pain of the entire body that had its onset while on active military duty.

After reviewing the evidence of record, the Board finds that the Veteran's claims seeking service connection for aches and pain in the entire body and bilateral arm pain must be denied.  Although requested by the RO, the Veteran has failed to produce any medical evidence showing treatment for or a diagnosis of a disorder that results in these symptoms.

The Veteran is shown to have pain in various joints.  The Veteran is competent to report the presence of aches and pain in the entire body or bilateral arm pain and the Board has no reason to doubt the credibility of his statements as to the reported symptomatology.  In fact, separate claims for service connection for back and shoulder disorders are currently on appeal.  However, to the extent the Veteran is seeking service connection for a separate disability manifested by aches and pain in the entire body and bilateral arm pain, there is simply no medical evidence of record indicating that a specific disorder manifested by aches and pain in the entire body or bilateral arm pain has been diagnosed.  Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

The Veteran, through his representative, submitted an online medical article suggesting a link between fibromyalgia and PTSD.  In the April 2011 notice of disagreement, the Veteran's representative also suggests that the claimed disorder manifested by aches and pain in the entire body is "possibly" fibromyalgia.  However, the February 2011 VA examiner specifically noted that the Veteran's records did not indicate any evidence of fibromyalgia.

"Congress specifically limits entitlement for service- connected disease or injury to cases where such incidents have resulted in a disability. . . .  In the absence of proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  With no evidence of a current disability, service connection for aches and pain in the entire body or bilateral arm pain is not warranted.

As there is no medical evidence that provides a diagnosis of a disorder that results in aches and pain in the entire body or bilateral arm pain, the preponderance of the evidence is against this claim for service connection.  Therefore, the doctrine of reasonable doubt is not for application.  Gilbert, 1 Vet. App. at 56.  Accordingly, service connection for aches and pain in the entire body and bilateral arm pain is not warranted.

F. Bilateral Shoulder Pain

Service treatment records, to include the service discharge examination, are completely silent as to any complaints, treatment, or diagnoses of bilateral shoulder disorder.

A June 2003 VA radiologist report noted moderate degenerative changes within the acromiolclavicular joint of the Veteran's right shoulder.  It was noted that the findings were consistent with calcific tendinitis involving the right shoulder.  In a March 2007 VA physical therapy note, the Veteran reported an onset of right shoulder pain two years previously.  He stated that the pain was resolved without intervention at that time, but similar right shoulder pain returned two months previously.  In an April 2007 VA physical therapy note, the Veteran reported substantial improvement in the shoulder and upper trapezius pain, with little to no pain at night.  The Veteran was discharged from physical therapy in June 2007.  He reported problems of decreased strength in the right shoulder and occasional posterior shoulder pain.

After reviewing the evidence of record, the Board finds that service connection is not warranted for bilateral shoulder pain.  The medical evidence of record shows a current diagnosis of degenerative changes in the right shoulder and no current diagnosis of a left shoulder disorder.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  Service treatment records do not demonstrate complaints of or treatment for any shoulder disorder.  At the November 1967 separation examination, no abnormalities were found regarding the Veteran's shoulders.  Thereafter post service records also failed to document any complaints of or treatment for any shoulder pain for more than 35 years after his discharge 

from service.  This expansive period without complaints or treatment is evidence that there has not been a continuity of symptomatology, and it weighs heavily against the claim.  See Mense, 1 Vet. App. at 356.  Further, in the March 2007 VA physician therapy note, the Veteran specifically reported the onset of the right shoulder pain was two years previously, which negates the continuity of symptomatology.

Furthermore, there is no medical evidence of record relating any bilateral shoulder pain to the Veteran's military military service.  To the extent that the Veteran contends that his current bilateral shoulder pain is in some way related to his military service, the Board finds that such contention is not competent evidence on the etiology of his bilateral shoulder pain.  See Espiritu, 2 Vet. App. at 495.  In this case, medical causation involves questions that are beyond the range of common experience and common knowledge and require the special knowledge and experience.  Moreover, the Veteran reported in the March 2007 VA treatment report a late onset of shoulder pain in 2005.  The absence of any treatment or even reference to shoulder pain for over 35 years, along with the Veteran's own statements as to the late onset of shoulder pain in the early 2005, is far more probative on this issue than the Veteran's vague notion that his bilateral shoulder pain is related to his service.  Thus, the Veteran's contention on causation does not establish a link between bilateral shoulder pain and his military service.  

Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Accordingly, service connection for bilateral shoulder pain is not warranted.

The Board has considered the benefit of the doubt doctrine when making these findings, but the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for bilateral shoulder pain.  38 U.S.C.A. 5107(b); Gilbert, 1 Vet. App. at 56.



ORDER

Service connection for erectile dysfunction, to include as secondary to PTSD, is denied.

Service connection for hypertension, to include as secondary to PTSD, is denied.

Service connection for diverticulosis, diverticulitis, and irritable bowel disorders, to include as secondary to PTSD, is denied.

Service connection for GERD and hiatal hernia, to include as secondary to PTSD, is denied.

Service connection for aches and pain in the entire body, to include as secondary to PTSD, is denied.

Service connection for bilateral arm pain is denied.

Service connection for bilateral shoulder pain is denied.


REMAND

In connection with the remaining issues on appeal, the Veteran was examined by VA in February 2011.  However, the Board finds the February 2011 VA examination not adequate for purposes of adjudication of the disability manifested by shaking and jerking of the lower extremities and the back disorder.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

With regard to the disability manifested by shaking and jerking of the lower extremities, the Veteran contends that he experienced the symptoms of shaking and jerking in his legs since his time in Vietnam from 1966 to 1967 and attributes this disorder to direct exposure to Agent Orange.  The February 2011 VA examiner stated that after reviewing the available records, including the Veteran's service treatment records, there was no documented evidence that the Veteran's restless leg syndrome had its onset while on active military duty.  The examiner further stated that there was no evidence to support that the Veteran's current restless leg syndrome is due to any injury, illness, disease, exposure to herbicide, or other circumstance or event that occurred while on active military duty.  

With regard to the Veteran's back disorder, the February VA examiner stated that there was no evidence or documentation to support that the Veteran's current back condition represented an aggravation of a back disorder that had its onset prior to active duty service.  The examiner also stated that there was no evidence of any injury, illness, disease, or other circumstance or event that occurred while on active military duty that resulted in an aggravation of the back condition beyond normal progression, or a permanent aggravation of any prior existing back disorder.  

The February 2011 VA examiner's opinion primarily relied on the lack of documented evidence of claimed conditions, especially in the Veteran's service treatment records, and provided no other explanation.  The Board points out that the examiner neglected to consider the Veteran's own statements concerning symptoms experienced since service.  

With regard to the restless leg syndrome, the examiner also failed to address the relationship of this condition to herbicide exposure.  As the record includes the Veteran's claim in his June 2005 substantive appeal that the shaking and jerking in his legs were related to his sleeping symptoms associated with his PTSD, the examiner must also address any possible association with the Veteran's service-connected PTSD.  With regard to the back disorder, the Veteran's service enlistment examination only noted that he wore back support while playing football; however, without determining whether any back disorder clearly pre-existed the Veteran's military service, the examiner opined that there was no evidence or documentation to support that the Veteran's current back condition represented an aggravation of a back condition that had its onset prior to active duty service.  Given the deficiencies in the February 2011 examination report the Board must remand this case for further development.

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him an additional opportunity to identify or submit any other pertinent evidence in support of his claims.  The Veteran must be asked to complete a separate VA Form 21-4142 for any physician or source of treatment he may identify.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the identified records, the RO is unable to secure such records, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify the Veteran that that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  Thereafter, the RO must make arrangements for the Veteran to be afforded an examination, preferably with an examiner who has not previously examined the Veteran, to determine the etiology of any disability found manifested by shaking and jerking of the lower extremities, to include restless leg syndrome.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The examiner must provide an opinion, in light of the examination findings, the evidence of record, and with consideration of the Veteran's statements, whether any disability found that is manifested by shaking and jerking of the lower extremities is related to his military service, including exposure to herbicides, including Agent Orange.  The examiner must also provide an opinion as to whether any disability found that is manifested by shaking and jerking of the lower extremities was caused by and/or aggravated by the Veteran's service-connected PTSD.  

The rationale for all opinions expressed must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.   The report prepared must be typed.

3.  The RO must also afford the Veteran the appropriate VA examination to determine the etiology of his currently diagnosed back disorder.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Following a review of the evidence of record, to include the Veteran's lay statements, the examiner must state whether the Veteran's currently diagnosed back disorder pre-existed military service.  If the examiner finds that a back disorder pre-existed military service, the examiner must state the evidence upon which this finding was reached.  The examiner must then state whether any pre-existing back disorder was permanently aggravated beyond its natural progression during the Veteran's military service.  If the Veteran's low back disorder is found not to have pre-existed military service, the examiner must state whether the currently diagnosed back disorder is related to the Veteran's military service.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

4.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examinations and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  The examination reports must be reviewed to ensure that they are in complete compliance with the directives of this remand.  If any report is deficient in any manner, the RO must implement corrective procedures.

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims of entitlement to service connection for a disorder manifested by shaking and jerking of the lower extremities and entitlement to service connection for a back disorder must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


